Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2014/0051352 A1), and further in view of Galluccio (WO 2015/048820 A1).
Regarding claim 1, Wolfe teaches an underwater acoustic communication system comprising an underwater electronic device including an audio interface [fig. 11 shows three sets of both air transceivers (above water) and underwater transceivers which are in communication between surface buoys and underwater stations, as well as in communication with neighboring transceivers either acoustically or by radio], the device comprising:

b. a processing unit in communication with the audio interface [0018 mobile communications device with an underwater communications system], the processing unit operable to encode digital packets as audio signals for transmission to the audio interface and to reconstruct digital packets from audio signals received from the audio interface [0018 A digital data compressor compresses data to be transmitted.], the audio interface operable to convert the audio signals to and from electrical signals for transmission to and from the one or more [acoustic] transducers of the communication unit [0038 Each mobile device and communications system uses a communications transceiver 10 that has a transmitter 12, a receiver 14 and a processor 16 which can be connected to an analogue or digital data interface; 0062 One function of the processor 16 is to convert the digital representation of analogue signals from the acoustic interface 60 to and from a highly compressed form of encoding…].

a module operative to read audio sound blocks, the audio sound blocks comprising data bytes representative of digital audio samples [0163 packet payload length is set to 512 bytes], and to create a plurality of identified physical layer blocks of the samples stored in memory [0135 PHY layer transmission scheme (i.e., pulse shape and code length, among others) or even select which PHY blocks should be used]; and
a module operative to detect an incoming packet from the audio interface using a detection scheme [0141 allows the receiver to detect an incoming packet], the detection scheme comprising searching for a marker sequence within a preamble of a physical layer frame by [0029 the method further comprises correlating the received packet with the synchronization preamble to identify a starting point of the packet]:
searching for a cross-correlation value V greater than a predetermined threshold O, within a correlation period T defined by a number of the samples [0149 describes first correlator],
if V greater than the predetermined threshold Ɵc, is found, performing a cross- correlation for each sample in the correlation period [0149 describes second threshold-based correlation peak detector],

determining an identified block and a sample index within the identified block that corresponds to the maximum correlation value V* [claim 17 correlating the received packet with the synchronization preamble to identify a starting point of the packet; 0182 The former enables coarse synchronization that allows the receiver to detect an incoming packet, while the latter allows identifying the exact start time of the time-hopping frame.].
It would have been obvious to combine the acoustic modem for sea surface to underwater communication as taught by Wolfe, with maximum cross-correlation/threshold peak detector as taught by Galluccio so that a two correlators may be applied in first a coarse and then a second pass to identify a packet followed by a precise start time (Galluccio) [0182].
Regarding claim 2, Wolfe as modified by Galluccio teaches the system of claim 1, wherein the processing unit includes a protocol stack comprising a plurality of layers through which the packets are transmitted to enable ultrasonic communication to and from the communication unit [0041 This application also discusses ultrasound propagation and layers of the protocol stack.].
Regarding claim 3, Wolfe as modified by Galluccio teaches the system of claim 2, wherein the protocol stack includes a physical layer, a medium access control layer, and an application layer [0031 physical layer and a media access control layer; 0110 number of packets generated at the application layer].
Regarding claims 4 and 14, Wolfe as modified by Galluccio teaches the system of claim 3, wherein the application layer is operative to encapsulate a payload into a byte stream [0037 packet 
Regarding claim 5, Wolfe as modified by Galluccio teaches the system of claim 3, wherein the medium access control layer is operative to implement a data transmission protocol between the electronic device and a further electronic device [0038 interconnecting devices…implantable devices; 0102 medium access control protocol].
Regarding claim 6, Wolfe as modified by Galluccio also teaches the system of claim 1, wherein the processing unit comprises a physical layer operative in a transmission chain to construct one or more physical layer frames and to convert the one or more physical layer frames into an audio track for transmission via the audio interface to the communication unit [0009 transmission for ultrasonic communication; 0064 UsWB can provide physical layer functionalities and medium access control arbitration and adaptation to enable multiple concurrent co-located transmissions with minimal coordination.].
Regarding claim 7, Wolfe as modified also teaches the system of claim 6, wherein the physical layer is operative to encode an outgoing signal with an orthogonal frequency division multiplexing (OFDM) scheme in the physical layer frame [0090 The modulation scheme may be based on orthogonal frequency division multiplexing (OFDM).].
Regarding claim 8, Wolfe as modified also teaches the system of claim 6, wherein the processing unit is operative to encode sampled signals using an analog to digital converter to construct an audio track from the physical layer frame to be played by the audio interface [0062 One function of the processor 16 is to convert the digital representation of analogue signals from 
Regarding claim 9, Wolfe also teaches the system of claim 1, wherein the processing unit is operative to construct a [packet] by encoding bits to symbols [0072 packet access; 0091 digital bit stream; 0092 guard bands between symbols], interleaving data symbols with pilots and zero padding [0046 “Error correction… FEC may be increased by first applying an interleaving process, as known in the art.”], performing an Inverse Fast Fourier Transform operation to convert to a time domain representation [0091 “The processing may be analogue or digital, although typically the processing will be digital. The digital implementation could employ an inverse fast Fourier Transform (FFT) to form the multiple narrow-band signals into a single carrier transmission. This may be combined with an error correction coding scheme whereby redundancy is introduced to the digital bit stream to allow detection and recovery from corruption of the signal.”], adding [a] guard interval between frames [0092 “Over a 1 km range, the multi-path effects will typically be less than … so the guard band need only extend the symbol length by less than 4%.”; 0092 “This involves the use of guard bands between symbols], upconverting to a carrier frequency [0045 “Although a low carrier frequency is usually optimal to maximize distance, there may be occasions when a higher frequency is satisfactory but more desirable in order to reduce the distance over which an unwanted receiving party can detect the signal, as in deliberately covert operation of a communication system.”], and encoding sampled signals to generate an audio track for transmission over the audio interface [0062 “One function of the processor 16 is to convert the digital representation of analogue signals from the acoustic interface 60 to and from a highly compressed form of encoding, using known vocoder or similar techniques which greatly reduce the required bit-rate for intelligible conversation.”].

Regarding claim 11, Wolfe as modified by Galluccio teaches the system of claim 10, wherein the physical layer is operative to convert the audio signal into one or more physical layer blocks and store each block in memory with an identification to enable each physical layer block to be accessible upon request [0037 packet header…transmitter ID…receiver ID].
Regarding claim 15, Wolfe also teaches the system of claim 1, wherein the audio interface includes a microphone channel to receive data from the ultrasonic transducer, a channel to transmit data to the ultrasonic transducer, and a channel in communication with a switch [0062 “In this case, connected to the processor 16 of the transceiver is an acoustic interface 60, which is connected between a speaker 62 and a microphone 64.”; 0100 “Diversity techniques employing multiple antennas at receive and/or transmit sites may be adopted, and intelligent switching adopted to use the most advantageous signal path at any time.”; 0105 “it may be advantageous to switch to whichever method uses the least power for the communication conditions found to be encountered.”].
Regarding claim 16, Wolfe as modified by Galluccio teaches the system of claim 1, wherein the ultrasonic transducer has a directional beam pattern or is omnidirectional in a plane [0051 directional transducers].
Regarding claim 17, Wolfe as modified also teaches the system of claim 1, wherein the communication unit includes a power amplifier in a transmission chain between the audio interface and the one or more ultrasonic transducers [0040 “transmit amplifier 30, which is connected to the 
Regarding claim 18, Wolfe as modified also teaches the system of claim 1, wherein the one or more ultrasonic transducers have an operational frequency range between 1 Hz and 200 kHz [0062 “The transmission protocol used could be point-to-point or broadcast, depending on the application. In practice, the speech compression algorithms used to reduce bandwidth and carrier frequency significantly increases the range of reception for underwater communications. In this case the carrier frequency could typically be in the range 1-100 kHz, for example 30 kHz”].
Regarding claim 19, Wolfe also teaches the system of claim 1, wherein the electronic device is a smartphone, a laptop computer, a tablet computer, a mobile device, a hand-held device, a wireless device, a wearable device, an amphibious device, a water-resistant device, or a waterproof device [0079 “Whilst the portable multifunction device 150 shown in FIGS. 9B and 9C are illustrated in the form of personal mobile phones, it will be appreciated that the portable multifunction device may be in the form of a smart watch, tablet, handheld computer, personal digital assistant, game console, pager or any other such device with similar multifunctional portable communication functionality.”].
Regarding claim 20, Wolfe also teaches the system of claim 1, wherein the audio interface is an auxiliary interface of the electronic device [0003 mobile device with an underwater communications system; 0038 “a processor 16 which can be connected to an analogue or digital data interface…”].
Regarding claim 21, Wolfe also teaches an electronic device, comprising the underwater acoustic communication system of claim 1 [0003; 0038].
Regarding claim 22, Wolfe as modified by Galluccio also teaches a method of transmitting underwater acoustic signals to and from an underwater electronic device, comprising: providing the underwater acoustic communication system of claim 1; sending or receiving an underwater ultrasonic acoustic signal to or from the electronic device through a water communication channel [abstract ultrasonic communications; 0008 underwater communications].
Regarding claim 23, Wolfe as modified by Galluccio teaches the system of claim 1, wherein the processing unit further comprises:
a block storer module operative to store each identified physical layer block in memory to enable each identified physical layer block to be accessible upon request [0133 internal buffers that store digital samples];
a frame processor module, in communication with the block storer module, operative to receive requested blocks of the identified physical layer blocks in a requested frame interval and construct the received blocks into a physical layer payload byte array containing the digital audio samples [0123 Field-Programmable Gate Arrays (FPGAs) or specialized processors are used for high-sample-rate digital signal processing.]; and
a modulator module, in communication with the frame processor module, operative to convert the physical layer payload byte array to the physical layer frame for processing in the physical layer [0073 Once both synchronization processes have been accomplished, the receiver can decode the received signal by "listening" in the time chips of interests and correlating the received pulse according to the modulation scheme in use.].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2014/0051352 A1) and Galluccio (WO 2015/048820 A1) as applied to claim 1 above, and further in view of Popescu (US 2005/0102419 A1).
Regarding claim 13, Wolfe does not explicitly teach … and yet Popescu teaches the system of claim 1, wherein the physical layer is further operative to: determine a start block, a start index within the start block, an end block, and an end index within the end block for an identified physical layer frame; and provide a byte array comprising samples between the start index and the end index to a module requesting the physical layer frame [abstract physical layer transceiver; 0003 communication links to carry payload data; 0010 physical layer interface; 0228 When the end of the Link Monitoring Data Frame 302 is reached, a Q-Stop block 410 is expected, bearing the same function code 516 having the index value "x" as the previously received Q-Start block 406.; 0115 bytes].
It would have been obvious to combine the acoustic modem of Wolfe, with the start/end blocks with an end index as taught by Popescu missing data may be detected.

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive.
Regarding pg. 9 of remarks, in summary Wolfe teaches an acoustic modem which is a well known computer hardware device which converts digital packets to and from a computer processor into acoustic signals for transmission/reception. The transceivers of Wolfe are also being used in an underwater setting. The fact that Wolfe contains multiple transceivers and is able to switch 
Regarding pg. 10 of remarks, the instant specification describes the correlation algorithm as “new”. The instant algorithm seems to involve two passes of correlation, where the first correlation pass involves simply detecting an incoming packet which relies on threshold detection, while the second correlation pass involves determining a precise starting time. However, this seems to be the exact teaching of Galluccio as applied in the rejection above, the benefit to two correlation passes being that because the second correlation pass is computationally expensive it is only performed when it is almost certainly needed as indicated by the first correlation pass. This appears to be a reasonable interpretation of the prior art which matches the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        

/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645